Citation Nr: 0910916	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  99-18 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a rating in excess of 20 percent for a 
cervical spine disability to include degenerative disc 
disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1987 to June 1990 and from January to March 1991.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that (in pertinent part) granted an increased (20 
percent) rating  for cervical spine disability.  In January 
2004 the case was remanded for further development.  The 
Veteran's claims file is now in the jurisdiction of the 
Houston, RO.  In September 2006 the Board issued a decision 
which (in pertinent part) denied a rating in excess of 20 
percent for cervical spine disability.

The Veteran appealed the September 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 2007, the Court endorsed a November 2007 Joint 
Motion for Partial Remand (Joint Motion) of the parties, 
vacated the September 2006 Board decision with respect to the 
issue at hand, and remanded the matter for development and 
readjudication consistent with the instructions in the Joint 
Motion.

The matter of entitlement to a rating in excess of 30 percent 
for cervical spine disability is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


FINDINGS OF FACT

Throughout the appeal period, the Veteran's cervical spine 
disability has been manifested by (at least) moderate 
limitation of motion with demonstrable deformity of vertebral 
body.




CONCLUSION OF LAW

A 30 percent (at least) rating is warranted for the Veteran's 
cervical spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 
5285 (2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the claim 
decided herein.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide. 38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Inasmuch as the determination on the merits herein is 
limited, in essence, to the matter of entitlement to a 10 
percent increase in the rating for demonstrable deformity of 
a vertebral body, and grants such benefit, there is no reason 
to belabor the impact of the VCAA on this matter, as any 
error in notice (or unmet duty to assist) is harmless.



II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Where entitlement to compensation has already been 
established and increase in disability is at issue, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged 
ratings are appropriate in an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Code 5003.

The criteria for evaluating diseases and injuries of the 
spine were amended (and renumbered) during the pendency of 
this appeal, effective September 23, 2002 and September 26, 
2003.  From their effective date, the Veteran is entitled to 
a rating under the revised criteria (if such are found more 
favorable).  Only those criteria pertinent to the decision 
herein are discussed below.
Under the criteria in effect prior to September 26, 2003, 
residuals of vertebral fracture with cord involvement 
resulting in bedridden status or necessitating the use of 
long leg braces warrant a 100 percent rating.  Without cord 
involvement, if there is abnormal mobility requiring neck 
brace (jury mast), a 60 percent rating is to be assigned.  
Otherwise, residuals of fracture with no spinal cord 
involvement are to be rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of the vertebral body.  There is a 
note at the end of the section instructing, that for limited 
motion, ratings should not be assigned for more than one 
segment by reason of involvement of only the first or last 
vertebrae of an adjacent segment.  38 C.F.R. § 4.71 (a), Code 
5285 (2002).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine warrants a 20 
percent rating, when moderate and a 40 percent rating, when 
severe.  See 38 C.F.R. § 4.71a, Code 5290 (2002).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in 
the veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

On VA examination in July 1998, the diagnoses included 
cervical strain with traumatic arthritis.  Examination of the 
neck showed muscle spasm in the posterior muscles.  The 
Veteran could very slowly flex forward to 25 degrees, extend 
to 5 degrees, laterally flex to 30 degrees and rotate to 50 
degrees.  There was also spasm in the muscles of the back of 
the neck.  The examiner found that the Veteran had apparently 
significant spasm in the neck.

May and November 2001 private progress notes show complaints 
of neck pain.  

A March 2002 radiology report shows mild spurring of the 
bodies of C5 and C6 anteriorly with straightening of the 
cervical curve.  No fracture or other acute pathology could 
be identified.

On September 2003 VA orthopedic examination the diagnoses 
included neck strain.  Physical examination revealed that 
range of motion of the cervical spine was within normal 
limits, with no evidence of guarding or spasm and no apparent 
restriction.  Neurological evaluation of the upper 
extremities revealed physiologic and symmetrical reflexes, 
strength and sensation in both upper extremities.  Tinel's 
sign was negative at the wrist and elbow, and there was no 
muscle atrophy.  Cervical spine X-rays showed straightening 
of the normal lordotic curvature of the upper cervical spine 
with degenerative changes at C5, C6 and C7 with osteophyte 
formation.  There was mild loss of height of C5 and C6.  The 
diagnostic impression was degenerative changes. 

In a July 2003 letter the Veteran indicated that his back and 
neck pain needed constant massage and heat therapy.  He 
experienced aching muscles, constant discomfort, loss of 
sleep and fatigue.  His joints were stiff and popping and his 
pain was often excruciating.

In a March 2004 statement the Veteran indicated that the loss 
of motion in his neck, back and lower extremities was not 
only very painful but also affected all areas of his life, 
including sitting, standing, lying down, driving, bending and 
squatting.  The pain radiated through his left arm and even 
into his knees.  His bones popped often, locked up and 
snapped.  His neck muscles needed constant massage, and his 
back muscles ached all the time.  His buttocks and shoulders 
also ached and required massage with ointments.  The pain 
involved his entire back, neck and legs.  The stiff joints 
and painful spasms caused him to limp; extremity braces 
helped with mobility.  On a regular day he took 3 doses of 
800 mg of Ibuprofen, a muscle relaxant and applied a heat 
pack twice for pain.

May 2004 letters from the Veteran's mother and sister 
emphasized that his neck and back condition had worsened in 
the last few months and that it was progressive and 
degenerative.

On March 2005 VA orthopedic examination the diagnoses 
included compression fracture of C6, healed with treatment, 
and degenerative disc disease of the cervical spine with 
moderate pain, decreased range of motion and moderate 
disability with progression.  The Veteran reported neck pain 
of 7/10 severity.  The neck was aggravated after sitting for 
as little as an hour, standing for 30 minutes, walking two 
blocks, lifting 30 pounds, going up and down stairs and 
driving for one to two hours.  Physical examination of the 
neck showed range of motion of 40 degrees flexion, 25 degrees 
extension with pain, 45 degrees left and right rotation with 
pain, 25 degrees right lateral flexion and 20 degrees left 
lateral flexion, with both producing moderate pain.  There 
was increase in cervical muscle tone on the left.  X-ray of 
the cervical spine in March 2005 showed decrease in the size 
of the disk at C2 and C3 and old healed compression fracture 
at C6.  For the cervical spine there was no additional 
limitation with repetitive use or flare-up, no objective 
evidence of painful motion and spasm and no weakness or 
tenderness.

In a November 2005 follow-up opinion after reviewing the 
claims file and examination report, the March 2005 examiner 
offered diagnostic impressions of C6 compression fracture, 
healed with treatment; and degenerative disc disease of the 
cervical spine with pain, decreased range of motion and 
moderate disability with slight progression.

The November 2007 Joint Motion states that the Board erred in 
failing to consider whether the Veteran is entitled to an 
additional 10 percent rating for a demonstrable deformity 
under Code 5285.  After reviewing the evidence of record, the 
Board finds that an additional 10 percent rating for 
demonstrable deformity is warranted.

Specifically, there is X-ray evidence (See March 2005 
examination report) of a compression fracture at C6.  The 
term "demonstrable deformity of vertebral body" is not 
defined by regulation.  The word "demonstrable" means 
capable of being demonstrated.  See Merriam-Webster's 
Collegiate Dictionary, 11th Ed. at 332 (2007).  Deformity is 
defined as "the state of being deformed"; imperfection, 
blemish as "a physical blemish or distortion".  Merriam-
Webster's, at 327.  Under these definitions, the fact that 
the compression fracture is evident on X-ray establishes that 
it is demonstrable; that it was described as an anomaly on X-
ray establishes that is a deformity. 

Consequently, the Board concludes that under the criteria in 
effect prior to September 26, 2003, the evidence supports an 
increase of the rating for the Veteran's service connected 
cervical spine disability to 30 percent, based on the 
addition of 10 percent (for demonstrable deformity of 
vertebral body) to the 20 percent rating already assigned 
based on limitation of cervical motion.  The matter of 
entitlement to a rating in excess of 30 percent for the 
cervical spine disability is deferred until further 
development is completed on remand.


ORDER

An increased rating of 30 percent (with 10 percent for 
demonstrable deformity of vertebral body) is granted for the 
Veteran's cervical spine disability, subject to the 
regulations governing payment of monetary awards (and further 
action specified below).


REMAND

The Joint Motion also indicates that the Board's decision 
failed to adequately consider neurological deficiencies noted 
by a March 2005 VA examiner.  In this regard, the Board notes 
that under the rating criteria in effect from September 23, 
2002, the Veteran could be entitled to a higher rating based 
on a combination of chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  A review of the March 2005 VA examination report 
shows that the report is inadequate for rating purposes 
because while it does note neurological deficiencies 
(including tendon reflexes of 2/4 at the elbow and 1/4 at the 
wrist, and diminished sensation to pinprick and vibratory 
stimulation of both arms), it does not identify whether such 
are neurological symptoms of the Veteran's cervical spine 
disability.  A neurological examination of the Veteran's 
cervical spine is necessary to ensure full compliance with 
the Court-endorsed Joint Motion.

Moreover, during the pendency of this appeal, the Court 
outlined the notice that is necessary in a claim for an 
increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The Court held, in essence, that the Secretary must 
notify the claimant that, to substantiate a claim, the 
claimant must provide (or ask the Secretary to obtain) 
evidence of a worsening of the condition and its impact on 
employment and daily life; how disability ratings are 
assigned; general notice of any diagnostic code criteria for 
a higher rating that would not be satisfied by evidence of a 
noticeable worsening of symptoms and effect on functioning 
(such as a specific measurement or test result); and examples 
of the types of medical and lay evidence the claimant may 
submit to support an increased rating claim.  On remand, any 
Vazquez notice defect must be cured.

It is also noteworthy that where entitlement to compensation 
has already been established and increase in disability is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, 
staged ratings are appropriate in an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Regarding his service connected 
cervical spine disability, the RO must 
provide the Veteran the specific notice 
required in increased compensation 
claims, as outlined by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (and summarized above) and afford 
him the opportunity to respond.  The 
notice must specifically advise him to 
provide (or ask VA to obtain) evidence 
demonstrating a worsening of the cervical 
spine disability and its impact on his 
employment and daily life.  Furthermore, 
he must be advised that the criteria for 
rating disabilities of the spine were 
revised effective September 23, 2002 and 
September 26, 2003; and notified of what 
he must show to warrant a rating in 
excess of 30 percent.

2.  Thereafter, the RO should arrange for 
a neurologic examination of the Veteran 
to determine whether or not he has 
neurological symptoms of his service 
connected cervical spine disability and, 
if so, their nature and severity.  The 
Veteran's claims file must reviewed by 
the examiner in conjunction with the 
examination, and any indicated studies 
should be completed.  The examiner should 
identify any (and all) neurological 
symptoms due to the service-connected 
cervical spine disability (as 
distinguished from symptoms due to 
disability of lower spine segments), and 
describe in detail the nature and 
severity of such symptoms (i.e., identify 
the nerve involved; indicate whether the 
neurological impairment is best described 
as neuritis, neuralgia, or complete or 
incomplete paralysis; and indicate the 
degree of any such involvement, 
describing any related impairment of 
function)..  

3.  The RO should then readjudicate the 
matter of entitlement to a rating in 
excess of 30 percent for the Veteran's 
service-connected cervical spine 
disability, to include consideration of 
the possibility of "staged" ratings, if 
indicated by facts found.  If such 
remains denied, the RO should issue an 
appropriate SSOC, and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


